People v Harlow (2022 NY Slip Op 02739)





People v Harlow


2022 NY Slip Op 02739


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Apr. 22, 2022.) 


MOTION NO. (32/21) KA 18-01625.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDARRELL HARLOW, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.